       Case 2:17-cv-12039-WBV-MBN Document 160 Filed 07/13/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

CALLAIS CAPITAL
MANAGEMENT, LLC                           *     CIVIL ACTION NO. 17-12039
                                          *
VERSUS                                    *     SECT. D     MAG. 5
                                          *
BRIAN WILHITE, ET AL.                     *     VITTER/NORTH
                                          *
******************************************************************************

                   REQUEST FOR ORAL ARGUMENT
     FOR RENEWED MOTION TO DISMISS FILED BY SQOR D&O DEFNEDANTS


         Defendants Brian Wilhite, Emaleigh Wilhite, Brian May, John Durham, Brett Favre and Jon

Gregg, through undersigned counsel, pursuant to Local Rule 78.1 for the Eastern District of

Louisiana, hereby request oral argument on the simultaneously filed Renewed Rule 12(B)(6) Motion

to Dismiss before the Honorable Wendy B. Vitter, United States District Court for the Eastern

District of Louisiana, 500 Poydras Street, New Orleans, Louisiana on July 28, 2020, at 9:00 a.m., on

the grounds that it will assist in explaining the motion and the issues and ensuring the correctness of

the ultimate judgment.

                                               Respectfully submitted,

                                               LEWIS BRISBOIS BISGAARD & SMITH, LLP

                                               /s/ Greg L. Johnson
                                               Greg L. Johnson (admitted pro hac vice)
                                               Timothy J. Nally (admitted pro hac vice)
                                               2020 West El Camino Ave, Suite 700
                                               Sacramento, California 95833
                                               Tel: (916) 564-5400
                                               Fax: (916) 564-5444

                                               AND

                                               Karen M. Dicke (#24781)
                                               Dustin L. Cooper (#37642)
                                               400 Poydras Street, Suite 1300
                                               New Orleans, Louisiana 70130
                                               Tel: (504) 322-4100


4821-2186-5666.1
       Case 2:17-cv-12039-WBV-MBN Document 160 Filed 07/13/20 Page 2 of 2



                                                        Fax: (504) 754-7569
                                                        Email: Karen.Dicke@lewisbrisbois.com


                                           CERTIFICATE OF SERVICE

          I hereby certify that the foregoing pleading has been delivered to all counsel of record on October 12, 2018, by
ECF filing, by hand delivery, by telephonic facsimile transmission, or by depositing a copy of same in the United States
Mail, first class postage prepaid, at their last known addresses of record.

                                                        /s/ Karen M. Dicke




4821-2186-5666.1
